MT   Doc 25    Filed 04/06/20 Entered 04/06/20 21:4
              Document     Page 1 of 18
MT   Doc 25    Filed 04/06/20 Entered 04/06/20 21:4
              Document     Page 2 of 18
MT   Doc 25    Filed 04/06/20 Entered 04/06/20 21:4
              Document     Page 3 of 18

                                      N/A
MT   Doc 25    Filed 04/06/20 Entered 04/06/20 21:4
              Document     Page 4 of 18
MT   Doc 25        Filed 04/06/20 Entered 04/06/20 21:4
                  Document     Page 5 of 18




     Plan originally set up to get loan and hire constructionworkers to
     finish remainder of work on related property is on hold due to
     COVID restrictions and limitations.

     Only active transaction during this period to date has been for
     petition filing fees and attorney retainer fees disclosed to court
     already. Owner of debtor entity hopes to recover his payments of
     said fees as required and allowed expenses upon successful
     reorganization and sale of the property related to this filing.
MT   Doc 25    Filed 04/06/20 Entered 04/06/20 21:4
              Document     Page 6 of 18
MT   Doc 25    Filed 04/06/20 Entered 04/06/20 21:4
              Document     Page 7 of 18
MT   Doc 25    Filed 04/06/20 Entered 04/06/20 21:4
              Document     Page 8 of 18
MT   Doc 25    Filed 04/06/20 Entered 04/06/20 21:4
              Document     Page 9 of 18
MT   Doc 25    Filed 04/06/20 Entered 04/06/20 21:4
              Document     Page 10 of 18
MT   Doc 25    Filed 04/06/20 Entered 04/06/20 21:4
              Document     Page 11 of 18
MT   Doc 25    Filed 04/06/20 Entered 04/06/20 21:4
              Document     Page 12 of 18
MT   Doc 25    Filed 04/06/20 Entered 04/06/20 21:4
              Document     Page 13 of 18
MT   Doc 25    Filed 04/06/20 Entered 04/06/20 21:4
              Document     Page 14 of 18
MT   Doc 25    Filed 04/06/20 Entered 04/06/20 21:4
              Document     Page 15 of 18
MT   Doc 25    Filed 04/06/20 Entered 04/06/20 21:4
              Document     Page 16 of 18
MT   Doc 25    Filed 04/06/20 Entered 04/06/20 21:4
              Document     Page 17 of 18
MT   Doc 25    Filed 04/06/20 Entered 04/06/20 21:4
              Document     Page 18 of 18
